Case 3:20-cv-00765-DWD Document 19-1 Filed 10/20/20 Page 1 of 1 Page ID #179




                                    UNITED STATES DISTRICT COURT
                                     Northern District of Illinois
                                     219 South Dearborn Street
                                       Chicago, Illinois 60604

 Thomas G. Bruton                                                                       312-435-5670
 Clerk
                                             10/15/2020

 USDC Illinois Central, Illinois Southern, Indiana Northern, Iowa Southern, Tennessee Middle,
 and Wisconsin Eastern




Re: In Re: Society Insurance Company COVID-19 Business Interruption Protection Insurance
Litigation




USDC Case Number: 1:20-cv-06149, 1:20-cv-06151, 1:20-cv-06152, 1:20-cv-06153, 1:20-
cv-06154, 1:20-cv-06155, 1:20-cv-06156, and 1:20-cv-06159

Other Court Case Number: Please see cases listed on CTO-1
MDL Number: 2964

Dear Clerk:

Enclosed is a certified copy of the Transfer Order from the Judicial Panel on Multidistrict
Litigation (MDL Panel) transferring the above-entitled action to the Northern District of Illinois,
Eastern Division, where it has been directly assigned to Judge Edmond E. Chang.

Upon entry of this letter and the MDL CTO, please electronically transmit your court file to the
United States District Court, Northern District of Illinois. Your prompt attention to this matter is
greatly appreciated.



                                                       Sincerely,
                                                               Thomas G. Bruton, Clerk
                                                               Deputy Clerk
                                                               By: /s/ B. Gudausky
